41 F.3d 1517NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
AMCEL CORPORATION, Appellant,v.Roger W. JOHNSON, Administrator, General ServicesAdministration, Appellee.
No. 94-1074.
United States Court of Appeals, Federal Circuit.
Oct. 13, 1994.

1
DISMISSED.

ORDER

2
Upon consideration of the Joint Motion to Dismiss with Prejudice, it is


3
ORDERED that said Motion be and hereby is granted.  Pursuant to Fed.Cir.R. 42(b), the appeal is hereby dismissed, with prejudice;  each party shall bear its own costs, attorney fees, and expenses.